Case: 13-5057    Document: 12     Page: 1   Filed: 04/26/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                   MONTY SHELTON,
                    Plaintiff-Appellant,

                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2013-5057
                __________________________

     Appeal from the United States Court of Federal
 Claims in No. 12-CV-0519, Judge Francis M. Allegra.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

    Monty Shelton moves for leave to proceed in forma
 pauperis.

     Shelton is incarcerated. Pursuant to the Prisoner Lit-
 igation Reform Act of 1995, this court may not authorize
 the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
 longer afforded the alternative of proceeding without
Case: 13-5057         Document: 12   Page: 2   Filed: 04/26/2013




 MONTY SHELTON v. US                                         2

 payment of filing fees, but must, in time, pay the $455
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C. §
 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account. 28 U.S.C. §
 1915(b)(2). The agency with custody of the prisoner must
 forward payments from the prisoner’s account each time
 the amount in the account exceeds $10 until the $455
 filing fee is paid in full. Id.

     By separate letter, the custodian of Shelton’s prison
 account is being directed to make the necessary arrange-
 ments to forward the filing fee to the court.

       Accordingly,

       IT IS ORDERED THAT

     Shelton’s motion to proceed in forma pauperis is de-
 nied.

                                       FOR THE COURT
                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
       .

 s24